          Case 3:20-cv-00668-JWD-RLB            Document 10       08/17/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

STEVEN GAUTHIER AND                                 *
AND MELISSA GAUTHIER                                *         CIVIL ACTION
                                                    *
                                                    *
                                                    *         20-668-JWD-RLB
VERSUS                                              *
                                                    *
ALLSTATE INSURANCE                                  *
COMPANY AND AMIR                                    *
RAHIM KHALILI                                       *

                                              ORDER


       Before the Court is Defendants’ Unopposed Motion to Set Physical Examination of

Plaintiffs filed on August 12, 2021. (R. Doc. 8).

       This is a personal injury action arising out of a motor vehicle accident that occurred on

June 20, 2019. (R. Doc. 1-1). Plaintiffs agree to submit to a physical examination with Dr.

Thomas Najeeb, a neurosurgeon located in Metairie, Louisiana, as detailed in Defendants’

motion.

       Federal Rule of Civil Procedure 35 provides that the “court where the action is pending

may order a party whose mental or physical condition—including blood group—is in

controversy to submit to a physical or mental examination by a suitably licensed or certified

examiner.” Fed. R. Civ. P. 35(a)(1). Such an order may be issued “only on motion for good

cause and on notice to all parties and the person to be examined” and “must specify the time,

place, manner, conditions, and scope of the examination, as well as the person or persons who

will perform it.” Fed. R. Civ. P. 35(a)(2). A plaintiff places his or her physical or mental

condition “in controversy” by pleading he or she has sustained a physical injury through the
         Case 3:20-cv-00668-JWD-RLB             Document 10        08/17/21 Page 2 of 3




negligence of the defendant. See Schlagenhauf v. Holder, 379 U.S. 104, 119 (1964). “The

decision as to whether or not to order an independent medical examination under Rule 35(a) rests

in the court’s sound discretion.” Glaze v Bud's Boat Rental, Inc., No. 93-1334, 1993 WL 441890,

*1 (E.D. La. Oct. 21, 1993). Furthermore, “[a]lthough Rule 35 examinations may be ordered

‘only on motion for good cause shown,’ and use of the rule to compel such examinations is not

unfettered, Rule 35(a) generally has been construed liberally in favor of granting discovery.”

Grossie v. Fla. Marine Transporters, Inc., No. 04-0699, 2006 WL 2547047, at *2 (W.D. La.

Aug. 31, 2006).

        Having considered the foregoing motion, the Court finds good cause to order the

plaintiffs – Steven Gauthier and Melissa Gauthier – to submit to neurosurgical examinations by

Dr. Najeeb Thomas as detailed below, and as agreed upon by the parties.

        IT IS ORDERED that Defendants’ Unopposed Motion to Set Physical Examination of

Plaintiffs (R. Doc. 8) is GRANTED.

        IT IS FURTHER ORDERED that the Rule 35 examinations of Plaintiffs shall proceed

in accordance with the following:


(1)   Plaintiffs, Melissa Gauthier and Steven Gauthier, shall submit to a neurosurgical

      examination by Dr. Najeeb Thomas, at Southern Brain & Spine, 3798 Veterans Memorial

      Blvd., Suite 200, Metairie, LA 70002, on September 1, 2021, at 2:00 p.m. and 2:30 p.m.,

      respectively. Such examinations shall include any physical examination deemed necessary

      by Dr. Thomas and consistent with the routine procedures of a neurosurgeon to assess

      Plaintiffs’ respective medical conditions and any alleged injuries related to the accident at

      issue and the nature and extent of past and future treatment, if any, is needed.


(2)   At the time of said examination, Plaintiffs shall answer all proper questions submitted to

                                                  2
         Case 3:20-cv-00668-JWD-RLB             Document 10       08/17/21 Page 3 of 3




      them, whether in writing or orally, including but not limited to, questions regarding

      occupational history, medical and family history, pain, prior surgeries, daily activities, any

      prior accidents, falls, injuries or diseases, all for the purpose of making a proper diagnosis

      of Plaintiffs’ respective conditions.


(3)   No individuals other than the respective Plaintiff, plaintiff’s spouse, Dr. Thomas, and Dr.

      Thomas’s staff will be permitted to be present during each Plaintiff’s examination. No

      audio or video recording of the examination will be permitted.


(4)   All paperwork required by Dr. Thomas shall be completed by Plaintiffs prior to the

      September 1, 2021 appointment and returned to Dr. Thomas at the time of said appointment.

      All required paperwork to be completed by Plaintiffs will be provided to their counsel of

      record for completion prior to the September 1, 2021, appointment.

      Signed in Baton Rouge, Louisiana, on August 17, 2021.



                                               S
                                               RICHARD L. BOURGEOIS, JR.
                                               UNITED STATES MAGISTRATE JUDGE




                                                  3
